Exhibit 10.14

 

CONSULTING AGREEMENT

 

THIS CONSULTING AGREEMENT (the “Agreement”) is made and entered into as of July
17, 2015 (the “Effective Date”) by and between MeeMee Media, Inc., a Nevada
Corporation (the “Company”), and Carol Scott (“Consultant”).

 

A. The Company desires to retain the services of the Consultant effective as of
the Effective Date.

 

B. The Consultant is willing to be retained by the Company on the terms and
subject to the conditions set forth in this Agreement.

 

THE PARTIES AGREE AS FOLLOWS:

 

1. Services. The Consultant shall perform the services set forth in Exhibit A
attached hereto (the “Services”). The Consultant shall not allow any other
person or entity to perform any of the Services for or instead of the
Consultant. The Consultant shall comply with all laws, rules, and regulations in
the performance of the Services.

 

2. Terms of Engagement.

 

2.1 Definitions. For purposes of this Agreement, “Confidential Information” is
all information related to any aspect of the Company’s business which is either
information not known by actual or potential competitors of the Company or is
proprietary information of the Company, whether of a technical nature or
otherwise.

 

2.2 Independent Contractor. The parties hereto understand and agree that the
Consultant is an independent contractor and not an employee of the Company. The
Consultant has no authority to obligate or bind the Company by contract or
otherwise. The Consultant will not be eligible for any employee benefits, and
the Company will not make deductions from the Consultant’s fees for taxes
(except as otherwise required by applicable law or regulation). Any taxes
imposed on the Consultant due to activities performed hereunder will be the sole
responsibility of the Consultant.

 

2.3 Term of Service. This Agreement shall continue for a period of twelve (12)
months from the Effective Date subject to renewal for an additional twelve (12)
months at the election of the Company; provided that the Consultant’s consulting
relationship with the Company may be terminated by the Company (i) upon 30 days
prior written notice for any reason; and (ii) upon 10 days prior written notice
in the event that Consultant breaches the terms of this Agreement.

 

3. Compensation.

 

3.1 Compensation. In consideration of the Services provided pursuant to this
Agreement, the Consultant shall be paid the consideration set forth on Exhibit
A. The Consultant acknowledges and agrees that Company’s sole obligation to
Consultant shall be the payment of the consideration described on Exhibit A and
the Company shall not have any additional obligations to the Consultant with
respect to any compensation, remuneration or reimbursement whatsoever.

 



1

 

 

 

4. Non-competition; No Restrictions. During the term of this Agreement and for a
period of six (6) months after the termination or expiration of this Agreement,
the Consultant shall not, directly or indirectly, either as an employee,
employer, consultant, agent, principal, partner, stockholder, corporate officer,
director, or in any other individual or representative capacity, engage,
participate in or perform services for any business that is in competition with
the business of the Company. Consultant represents that the Consultant has no
employments, consultancies or undertakings which would restrict or impair the
Consultant’s performance of this Agreement.

 

5. Confidentiality Obligation. The Consultant will hold all Company Confidential
Information in confidence and will not disclose, use, copy, publish, summarize,
or remove from the premises of the Company any Confidential Information, except
as necessary to carry out the Consultant’s assigned responsibilities as a
Company Consultant, and shall comply with the terms of any Non-Disclosure
Agreement between the parties.

 

6. Information of Others. The Consultant will safeguard and keep confidential
the proprietary information of customers, vendors, consultants, and other
parties with which the Company does business to the same extent as if it were
Company Confidential Information. The Consultant will not use or disclose to the
Company any confidential, trade secret, or other proprietary information or
material of any previous employer or other person, and will not bring onto the
Company’s premises any unpublished document or any other property belonging to
any former or current employer without the written consent of that former or
current employer.

 

7. Work Product.

 

7.1 Confidentiality of Work Product. Consultant shall not disclose to any party,
including but not limited to any subcontractor, without the prior written
consent of the Company any of (i) Consultant’s works, discoveries, inventions
and innovations resulting from the Services, (ii) any proposals, research,
records, reports, recommendations, manuals, findings, evaluations, forms,
reviews, information, data, computer programs and software originated or
prepared by Consultant for or in the performance of the Services (the items
listed in clauses (i) and (ii) being hereinafter referred to collectively and
severally as “Work Product”) or (iii) the existence or the subject matter of
this Agreement.

 

7.2 Return of Information and Work Product. Consultant acknowledges and agrees
that all Information shall remain the property of the Company, and no license,
express or implied, to use any of the Company’s intellectual property is granted
under this Agreement, except as specifically required to perform the Services.
In the event of any termination, expiration or upon request by the Company, all
copies of such Information and all Work Product shall be immediately returned to
the Company.

 

7.3 Assignment of Work Product. All Work Product shall be promptly communicated
to the Company. As additional consideration for the compensation to be paid to
Consultant under this Agreement, Consultant shall assign to the Company all of
its right, title and interest in and to all Work Product immediately upon
origination, preparation or discovery thereof and regardless of the medium of
expression thereof. Consultant shall communicate to the Company or its
representatives all facts known to it respecting such Work Product. Further,
whenever requested and at the Company’s cost and expense, Consultant shall
testify in all legal proceedings, sign all lawful papers and otherwise perform
all acts necessary or appropriate to enable the Company and its successors and
assigns to obtain and enforce legal protections for all such Work Product in all
countries, for which the Company may pay Consultant a reasonable fee. All Work
Product shall become the exclusive property of the Company, and Consultant shall
be deemed to have relinquished all right, title and interest in and to such Work
Product by virtue of this Paragraph 7.3.

 



2

 

 

8. Miscellaneous.

 

8.1 Waiver. The waiver of the breach of any provision of this Agreement shall
not operate or be construed as a waiver of any subsequent breach of the same or
other provision hereof.

 

8.2 Assignment. The rights and liabilities of the parties hereto shall bind and
inure to the benefit of their respective successors, heirs, executors and
administrators, as the case may be; provided, however, that as the Company has
specifically contracted for the services to be provided by the Consultant
hereunder, the Consultant may not assign or delegate the Consultant’s
obligations under this Agreement either in whole or in part without the prior
written consent of the Company.

 

8.3 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada applicable to contracts entered
into and wholly to be performed within the State of Nevada by Nevada residents.

 

8.4 Counterparts. This Agreement may be executed in one or more counterparts and
may be delivered by facsimile transmission or electronic transmission in PDF
format, all of which taken together shall constitute one and the same Agreement.

 

8.5 Entire Agreement; Modifications; Miscellaneous. This Agreement represents
the entire understanding among the parties with respect to the subject matter of
this Agreement, and this Agreement supersedes any and all prior and
contemporaneous understandings, agreements, plans, and negotiations, whether
written or oral, with respect to the subject matter hereof. All modifications to
the Agreement must be in writing and signed by each of the parties hereto. Each
party to this Agreement hereby represents and warrants to the other party that
it has had an opportunity to seek the advice of its own independent legal
counsel with respect to the provisions of this Agreement and that its decision
to execute this Agreement is not based on any reliance upon the advice of any
other party or its legal counsel. This Agreement shall be construed neutrally,
without regard to the party responsible for its preparation.

 

 



3

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Consulting Agreement
as of the date first written above.

 

MEEMEE MEDIA, INC.:

 

 

By: /s/ MARTIN DOANE

      Martin Doane, CEO

 

CONSULTANT:

 

By: /s/ CAROL SCOTT________________________________

      Carol Scott

 

Address: 414 East Beech Street, Long Beach, NY 11561

 

 

 

[Signature Page to MeeMee Media, Inc. Consulting Agreement]

 



4

 

 

EXHIBIT A

 

Description of Services:

·Consultant shall be responsible for marketing and sales of the ECA brand
licensed to the Company pursuant to the Exclusive License Agreement dated July
17, 2015 between the Company and ECA World Fitness Alliance.

·Consultant shall be available to work closely with the Company to help develop
new ECA website, marketing materials, ECA conference programming strategy and
schedule; secure conference presenters; develop conference layout and
operational procedures; create conference seminar program and schedule and
secure panelists; help develop conference membership / attendance pricing,
benefit and marketing strategies; help create the ECA CEC course program; help
develop online ECA seminar and education programming and offerings; and any
other related activities the Company deems necessary to conduct a successful
conference and education business.

·Consultant acknowledges and agrees that Company may terminate this Agreement in
the event that Consultant is not available to work with the Company or fails to
fulfill her obligations under this Agreement and such termination shall not
result in any termination payment obligations. Upon termination and prior to
receiving any unpaid amount owed, Consultant shall work with the Company to
ensure her duties are transitioned to personnel designated by the Company.

 

Compensation:

·Company shall pay Consultant the amount of 75% of the first $150,000 in annual
incoming sponsorship and exhibitor fees collected by the Company that Consultant
directly and solely secures for ECA conferences (“CS ECA Sales”), up to a
maximum of $112,500 annually. The Company shall also pay Consultant the amount
of 20% of any CS ECA Sales exceeding $150,000 annually, up to a maximum of
$100,000 annually. CS ECA Sales shall include only revenue collected by the
Company from sponsors and exhibitors solely and directly secured by Consultant,
and shall not include any other revenues collected by the Company, including,
without limitation, shall not include (i) sponsors and exhibitors secured by the
Company or All Screens Media or any other party; or (ii) ECA membership fees,
convention registrations or online/conference education courses or seminars. All
compensation paid to Consultant shall be paid within 30 days of Company’s
receipt of the revenue from CS ECA Sales.  

·Commencing November 1, 2015, Company shall pay Consultant a base monthly fee of
$7,500 for agreed upon activities above and beyond CS ECA Sales for the
following five months of each year during the term of this Agreement: November,
December, January, February, and March.  

·If the Company terminates this Agreement and such termination is not the result
of Consultant’s breach of this Agreement, the Company shall pay Consultant a
termination payment in the amount of $37,500.

 

INITIALS:  /s/ M.D  Company            /s/ C.S  Consultant

 

 

 



 

